Title: Thomas Jefferson to John Graham, 15 July 1810
From: Jefferson, Thomas
To: Graham, John


          
            Sir
             
                     Monticello 
                     July 15. 10.
          
          I really shrink for shame from the tax I impose on your goodness respecting my foreign letters. but my inland situation added to the difficulty of the times leaves me without a resource but in the friendship of the agents of the government, for my European correspondence, a correspondence I try to lessen as much as possible and hope with time to get rid of. in the mean time I am burthensome to you. the packets now forwarded are too bulky but for the baggage of some gentleman passenger who may undertake to carry dispatches for you to Paris or London. a safe conveyance is more important than a speedy one.
			 
			 but above all things I must pray it to be
			 so
			 conveyed as that mr Pinckney or mr Warden may not be saddled with postage.
			 
			 I
			 should
			 be glad if the letter for Jamaica could be under cover with the government dispatches to it’s agent. to my apologies for all this trouble I must add the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        